Citation Nr: 1734080	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral eye keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from January 1980 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Montgomery, Alabama, Regional Office.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board remanded the appeal in July 2016.  On remand the Appeals Management Organization issued a May 2017 rating action granting service connection for an acquired psychiatric disorder and perennial rhinitis, representing a full grant as to these benefits previously sought on appeal.  The service connection claim listed on the Title Page is the only claim that remains in appellate status and has been returned for appropriate appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Bilateral eye keratoconus is congenital defect and is not considered a disease or injury for VA purposes.  

2.  Refractive error and right eye astigmatism are not diseases or injuries for VA compensation purposes.  


CONCLUSION OF LAW

The criteria to establish service connection for bilateral eye keratoconus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2015); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's July 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran seeks service connection for a bilateral eye disability, reporting that gun powder dust scored his right cornea resulting in distorted vision and the need for stronger corrective lenses.  See Vet. Stmt., Jun 12, 2017; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, he maintains that his in-service eye related treatment failed to properly treat and diagnose bilateral keratoconus and right eye astigmatism, resulting his progressively decreasing visual acuity.  See Vet. Stmt. Jul. 31, 2007.   

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Initially, the Board notes that the Veteran's June 1978 enlistment Report of Medical Examination documents no abnormalities associated with the Veteran's eyes, ophthalmologic, pupils, or ocular mobility and uncorrected bilateral 20/20 vision was documented.  Aside from refractive error related treatments, the Veteran's service treatment records are negative for any eye related treatments or complaints.  The January 1980 separation Report of Medical Examination also documents no abnormalities associated with the Veteran's eyes, ophthalmologic, pupils, or ocular mobility but it is noted that the Veteran's vision required correction due to refractive error.  

The post-service evidence includes an April 2006 statement from private optometrist D. Chandrasekaran, detailing the Veteran's 20 year history of decreased vision, with the right eye being weaker than the left eye.  Dr. Chandrasekaran further states that in the year 2002, the Veteran was provided a diagnosis of bilateral keratoconus, causing a high astigmatism in the right eye.  While noting a history of in-service optical treatment, Dr. Chandrasekaran does not provide any opinion or suggestion that the diagnosed disability is related to military service or any event therein.  

The February 2017 VA examination, reported the Veteran's history optical symptomatology and treatment, current examination findings, and confirmed a current diagnosis of stable bilateral eye keratoconus.  The examiner then opined that the diagnosed disability was not likely related to, or aggravated by, military service or any service-connected disability.  In reaching this conclusion, the examiner considered all evidence of record, including but not limited to conflicting medical evidence, service treatment records, and the Veteran's account of symptomatology.  The examiner further reasoned that keratoconus is a congenital disorder beginning in childhood that does not progress in severity.  

Merits

After a review of the evidence of record, the Board finds that the most probative evidence is against the Veteran's claim.  The February 2017 VA examiner confirms the Veteran's diagnosis of bilateral eye keratoconus and provides a clear medical assessment that the condition is congenital and static nature (i.e., had its onset in childhood and does not improve or worsen).  As this opinion is based on relevant medical expertise and consideration of all evidence of record, medical and lay, the Board finds the opinion to be highly probative as to this matter.  Thus, the Veteran's diagnosed bilateral eye keratoconus is a congenital or developmental defect and developmental defects are not diseases or injuries within the meaning of applicable VA law and regulations.  38 C.F.R. §§ 3.303(c), 4.9.  

Further, the Board finds that the evidence of record does not support a reasonable finding that the Veteran sustained a superimposed disease or injury in service.  Accordingly, service connection may not be established for bilateral eye keratoconus because it is not deemed a disease or injuring within the meaning of application legislation relating to service connection.  See VAOPGCPREC 82-90, Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of an eye disorder falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007). Therefore, the Veteran's opinion as to his current diagnosis and its etiology is not probative. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for bilateral eye keratoconus must be denied because the preponderance of the evidence of record is against a finding that the diagnosed condition is a disability for VA purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Additionally, the Board acknowledges the Veteran's diagnosis of refractive error of the eyes and right eye astigmatism.  Therese conditions are shown in his medical records, so there is no material dispute that each exists.  However, congenital or developmental defects specifically include refractive errors and astigmatism, and are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, providing no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; M21-1, Part III, Subpart iv, 4.B.10.d.; see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Thus, as a matter of law, service connection cannot be established.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for bilateral eye keratoconus is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


